DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed April 15, 2022. Claims 15-18, 20, 22-24 & 30-31 are pending. Claims 1-14, 19, 21 & 25-29 have been canceled.
Allowable Subject Matter
Claims 15-18, 20, 22-24 & 30-31 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a method for warning an endoscopist of increased risk for hand and wrist repetitive motion injuries for endoscopy procedures, the method comprising measuring real-time changes in the angle of motion of the hand and wrist of an endoscopist carrying out an endoscopic procedure, warning the endoscopist in real-time upon determining that the angle of motion is risky for hand and wrist repetitive motion injuries and replaying the endoscopic procedure upon completion thereof to show the endoscopist the positions and movements causing the most joint strains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791